

S&P Dow Jones Indices
2014 LONG-TERM CASH INCENTIVE COMPENSATION PLAN




I. PURPOSE


The purpose of the S&P Dow Jones Indices 2014 Long-Term Cash Incentive
Compensation Plan (the “Plan”) is to provide Participants with the opportunity
to earn long-term cash incentives based on the financial performance of S&P Dow
Jones Indices LLC (“S&P Dow Jones Indices” or the “Company”) and of McGraw Hill
Financial. The Plan is constructed to grant Participants Awards that vest over
time, conditional on continued service and the attainment of the 2014-2016
performance targets set forth in Article V.


II. DEFINITIONS


For purposes of the Plan, the following terms shall have meanings set forth in
this Section II or otherwise defined in this Plan:


AWARD GRANT or AWARD. Any cash-based award granted pursuant to the Plan.


AWARD PAYMENT DATE. The date on which Payout of the Award is made.


MATURITY DATE. The maturity date of the Award shall be December 31, 2016.


BOARD OF DIRECTORS. The Board of Directors of the Company.


CAUSE. This term is defined in Section VIII of this Plan.


COMPENSATION COMMITTEE. The President of S&P Dow Jones Indices; the Senior
Director of Finance of S&P Dow Jones Indices; the Vice President, Human
Resources of S&P Capital IQ and S&P Dow Jones Indices; and the Vice President of
Global Executive Compensation, McGraw Hill Financial.


MHFI. McGraw Hill Financial, Inc. (MHFI) or any of its affiliates.


MHFI BOARD. The Board of Directors of MHFI.


NOI. Net Operating Income.


PARTICIPANT. An executive or other key employee of the Company or one or more of
its subsidiaries, or a person who has agreed to commence serving in any of such
capacities through secondment, leasing, or otherwise by MHFI, and who is
designated to participate in the Plan.





--------------------------------------------------------------------------------






PAYOUT. The final value of the Award provided to the Participant, calculated as
a result of performance over the Performance Period.


PERFORMANCE PERIOD. This term is defined in Section V of this Plan.


RETIREMENT. An employee that ceases employment with the company by means of
Normal or Early Retirement


III. ELIGIBILITY


S&P Dow Jones Indices executives and employees who are identified as key
employees during the Performance Period will be eligible as Participants for
Award Grants under the Plan.


Executives who are selected to be Participants in the Plan may include the
following:


•
Those individuals who have been assigned to grades 14 and above within the job
leveling structure of MHFI

•
Those executives who are expected to have significant impact on results of S&P
Dow Jones Indices

•
Those who are expected to impact the long term strategy of S&P Dow Jones Indices



IV. AWARD GRANTS


The size of individual Award Grants will vary by Participant grade level,
performance and assessed potential of the individual and business performance.


All Award Grants will be subject to satisfaction of the performance measures set
forth in Article V and, except as otherwise provided in Article VIII, a
Participant’s continued employment through the Award Payment Date.


V. PERFORMANCE PERIOD


Payouts to participants can range from 0% to 200% of the original Award Grant
value based on the achievement of the S&P Dow Jones Indices performance measures
described below during the period from January 1, 2014 until December 31, 2016
(the “Performance Period”). The final Payout will be determined based on the
following outcomes: 70% will be determined based on S&P Dow Jones Indices’
overall performance against its 3 year NOI growth target for the Performance
Period, and 30% will be based on MHFI’s performance against its EPS goal
articulated for the same Performance Period.







--------------------------------------------------------------------------------




As it pertains to the NOI performance measure, final Payout is determined by a
straight line interpolation of performance between the following points: if the
achievement for the goal is below 80%, the component linked to that goal will
not fund; at 100% achievement, the component will fund at 100%; if the
achievement exceeds 100% and to a maximum of 150%, the component will fund on a
straight line basis above 100% to a maximum of 200%.


3 Year NOI
Growth Goal
3 Year MHFI
Compounded EPS Goal
70% Component
30% Component
NOI Growth
Payment
EPS Growth
Payment


0%


0%


3.0%


0%
7.2%
50%
8.3%
50%


9.4%
or $385.8M


100%
Target


12.6%


100%
Target


11.5%


150%


16.0%


150%


13.6% or above


Up to 200%


20% or above


200%



The S&P Dow Jones Indices Board of Directors may amend or modify the NOI
performance goal (A) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event or development affecting the
Company or any of its subsidiaries, divisions or operating units (to the extent
applicable to such performance measure and corresponding performance goal) or
(B) in recognition of, or in anticipation of, any other unusual or nonrecurring
events affecting the Company or any of its subsidiaries, divisions or operating
units (to the extent applicable to such performance measure and corresponding
performance goal), or the financial statements of the Company or any of its
subsidiaries, divisions or operating units (to the extent applicable to such
performance measure and corresponding performance goal), or of changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange, accounting principles, law or business conditions.


The MHFI EPS performance goal may not be modified without the approval of the
MHFI Board. Funding for the MHFI EPS goal will be based on MHFI’s achievement of
the 2014-2016 Compounded Annual Earnings Per Share Growth Goal of 12.6%.
Achievement levels between the stated EPS goals will be interpolated between
those points stated in the chart above.


Payouts will be calculated after final financial results for the Performance
Period are determined and will be paid in accordance with Article VI after the
S&P Dow





--------------------------------------------------------------------------------




Jones Indices Board of Directors has certified in writing that the performance
measures for the Performance Period have been achieved.


The Compensation Committee will approve all results and Payout calculations,
subject to formal approval by the S&P Dow Jones Indices Board of Directors,
which may, in its discretion, exercise negative discretion to reduce the amount
of, or eliminate, a payout that would otherwise be payable. Award Grants made to
executives in grades 18 or above will also be subject to approval by the MHFI
Board.


If the performance goals are not achieved, then no Payouts will be paid in
respect of Award Grants pursuant to the Plan.


VI. PAYMENT OF AWARDS


Except as provided in Section VIII, in order to receive a Payout, a Participant
must be an active employee of S&P Dow Jones Indices or MHFI through the Award
Maturity date. Participants will receive calculated payouts between January 1,
2017 and March 15, 2017. The employee shall not have the right to interest on
awards during the performance period. Payouts with respect to Award Grants shall
be made in cash. Payouts are also subject to all applicable tax withholding.


VII. CHANGE IN CONTROL


In connection with any actual or potential change in control of the Company, as
determined by the Board of Directors of MHFI, the Board of Directors of MHFI
will take all actions hereunder as it may determine necessary or appropriate to
treat Participants equitably hereunder, including without limitation the
modification or waiver of applicable performance measures, the Performance
Period, or Awards, notwithstanding the terms of any initial Award Grant, and the
creation of a fund, a trust or other arrangement intended to secure the payment
of such Award
Grants; provided however, that no such action shall accelerate the timing of the
Award Payment Date.


VIII. TERMINATION OF SERVICE


If an individual ceases to be a Participant before the Award Payment Date for
reasons of death, retirement or job elimination/redundancy, the Participant’s
Payout will be calculated as a result of performance over the Performance Period
and prorated to reflect the number of full and partial months of participation
during the Performance Period. Such prorated Payouts will be paid on the Award
Payment Date that the Award Grants payable to all other Participants are paid in
accordance with Article VI.







--------------------------------------------------------------------------------




In the event the employee’s employment with the Company, its subsidiaries, or
MHFI is terminated for Cause, or if the Participant voluntarily terminates his
or her employment (other than due to retirement) before the Award Payment Date
the Participant will not be entitled to any Payout in respect of such Award,
unless otherwise determined by the Board of Directors or MHFI.


For purposes of this Plan, “Cause” shall mean, for any Participant with an
employment agreement that is in effect at such time and that defines “Cause,”
the meaning set forth in such employment agreement, for any Participant with
Award documentation that defines “Cause,” with respect to such Award, the
meaning such forth in such Award documentation, and in all other cases, the
employee’s misconduct in respect of the employee’s obligations to the Company,
its subsidiaries, or MHFI or other acts of misconduct by the employee occurring
during the course of the employee’s employment, which in either case results in
or could reasonably be expected to result in material damage to the property,
business or reputation of the Company, its subsidiaries, or MHFI; provided that
in no event shall unsatisfactory job performance alone be deemed to be “Cause”;
and provided further that no termination of employment that is carried out at
the request of a person seeking to accomplish a change in control (as determined
by the S&P Dow Jones Indices Board of Directors or the Board of Directors of
MHFI) or otherwise in anticipation of a change in control (as determined by the
Board of Directors of MHFI) shall be deemed to be for “Cause”.


IX. SPECIAL AWARDS AND OTHER PLANS


Nothing contained in the Plan shall prohibit the Company or any of its
subsidiaries from granting special performance or recognition awards, under such
conditions and in such form and manner as it sees fit, to employees (including
Participants) for meritorious service of any nature.


In addition, nothing contained in the Plan shall prohibit the Company or any of
its subsidiaries from establishing other incentive compensation plans providing
for the payment of incentive compensation to employees (including Participants).


X. ADMINISTRATION, AMENDMENT AND INTERPRETATION OF THE PLAN


The S&P Dow Jones Indices Board of Directors shall have the right to amend the
Plan from time to time or to repeal it entirely, or to direct the discontinuance
of Awards either temporarily or permanently; provided, however, that:


(i)
No amendment of the Plan shall operate to annul, without the consent of the
Participant, an Award already made hereunder; and



(ii)
In the event this Plan is terminated before the last day of the Performance
Period, Awards will be prorated on the basis of the ratio of the number of






--------------------------------------------------------------------------------




full and partial weeks in such Performance Period prior to such termination to
156 and will be paid in accordance with Section VI.


This Plan will be administered by the S&P Dow Jones Indices Board of Directors,
provided that officers of the Company and the MHFI Board shall be permitted to
make certain determinations under the Plan as set forth herein. The decision of
the S&P Dow Jones Indices Board of Directors, officers of the Company or the
MHFI Board, as applicable, with respect to any questions arising in connection
with the administration or interpretation of the Plan shall be final, conclusive
and binding. In the event of any conflict between a determination of the S&P Dow
Jones Indices Board of Directors, officers of the Company or the MHFI Board, the
determination of the Board of Directors of MHFI shall be final, conclusive and
binding. Notwithstanding the terms of Section IX, neither the Company nor MHFI
(or any subsidiary, affiliate, director, employee or other service provider
thereof) makes any representation to any Participant with respect to the
application of Section 409A of the Internal Revenue Code of 1986, as amended to
such Participant’s Awards.


XII. MISCELLANEOUS


All expenses and costs in connection with the operation of the Plan shall be
borne by the Company.


All Awards under the Plan are subject to withholding, where applicable, for
federal, state and local taxes.


Unless otherwise determined by the S&P Dow Jones Indices Board of Directors, all
Awards will be paid from the Company’s general assets, and nothing contained in
this Plan will require the Company to set aside or hold in trust any funds for
the benefit of any Participant, who will have the status of a general unsecured
creditor of the Company.


This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any subsidiary,
nor will it interfere in any way with any right the Company or any subsidiary
would otherwise have to terminate or modify the terms of such Participant’s
employment or other service at any time.


Except as otherwise provided in this Plan, no right or benefit under this Plan
will be subject to alienation, sale, assignment, pledge, encumbrance, or charge,
and any attempt to alienate, sell, assign, pledge, encumber, or charge such
right or benefit will be void. No such right or benefit will in any manner be
liable for or subject to the debts, liabilities, or torts of a Participant.


If any provision in this Plan is held to be invalid or unenforceable, no other
provision of this Plan will be affected thereby.





--------------------------------------------------------------------------------






This Plan will be governed by and construed in accordance with applicable United
States federal law and, to the extent not preempted by such federal law, in
accordance with the laws of the State of New York, without giving effect to the
principles of conflict of laws thereof.




The Board of Directors of S&P Dow Jones Indices hereby adopts the S&P Dow
Jones Indices 2014 Long-Term Cash Incentive Compensation Plan as of April 1,
2014.



